289 U.S. 706
53 S. Ct. 687
77 L. Ed. 1462
The UNITED STATES of America, petitioner,v.DUBILIER CONDENSER CORPORATION.
No. 316.

The UNITED STATES of America, petitioner,
v.
DUBILIER CONDENSER CORPORATION.
No. 317.
The UNITED STATES of America, petitioner,
v.
DUBILIER CONDENSER CORPORATION.
No. 318.
Supreme Court of the United States
May 8, 1933
Messrs. Thomas D. Thacher, Sol. Gen., of Washington, D. C., Charles B. Rugg, Asst. Atty. Gen., Alexander Holtzoff, Sp. Asst. to Atty. Gen., Paul D. Miller, of Washington, D. C., and H. Brian Holland, of Philadelphia, Pa., for the United States.
Messrs. James H. Hughes, Jr., and E. Ennalls Berl, both of Wilmington, Del. (Messrs. Ward & Gray, of Wilmington, Del., and John B. Brady, of Washington, D. C., of counsel), for respondent.


1
For opinion below, see 59 F.(2d) 381.


2
Ordered that the opinion in this case (289 U.S. 178, 53 S. Ct. 554, 77 L. Ed. ——) be amended as follows:

By striking out the following paragraph:

3
'Moreover no court could, however clear the proof of such a      contract, order the execution of an assignment. No act of      Congress has been called to our attention authorizing the      United States to take a patent or to hold one by assignment.      No statutory authority exists for the transfer of a patent to      any department or officer of the Government, or for the      administration of patents, or the issuance of licenses on      behalf of the United States. In these circumstances no publi      policy requires us to deprive the inventor of his exclusive      rights as respects the general public and to lodge them in a      dead hand incapable of turning the patent to account for the      benefit of the public.'


4
now appearing on page 12 of said opinion.